Citation Nr: 0840797	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from May 1993 to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to increased evaluations for the veteran's 
service connected knee disabilities.

The veteran testified at a May 2008 personal hearing before 
the undersigned Acting Veterans Law Judge, held via 
videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded VA examinations in April 2005 and 
January 2007.  At his May 2008 hearing, the veteran stated 
that his left and right knee disabilities had grown worse 
since his last examination.  Although he has submitted 
updated private treatment records and lay statements, this 
evidence doe not include the findings necessary for proper 
application of the rating criteria.  Remand is therefore 
required to obtain current findings regarding the extent of 
the service connected disabilities.  The veteran should also 
be given the opportunity to provide, or request VA obtain, 
updated private and VA treatment records.

Further, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (the Court) has interpreted VA's duties to notify and 
assist veterans in substantiating claims for increased 
evaluation under the Veterans Claims Assistance Act of 2000 
(VCAA).  For an increased-compensation claim, § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, many of the potentially applicable rating criteria for 
evaluation of the knee include specific measurements and 
findings necessary for assignment of higher ratings.  
Arguably, the veteran has demonstrated during this appeal 
that he has actual knowledge of these criteria, many of which 
were included in the statement of the case (SOC) and 
supplemental statements of the case (SSOCs).  In light of the 
recent Court decision, however, and the discussion of other 
potentially applicable Codes at the May 2008 hearing, a new, 
complaint notice must be sent on remand.

Finally, the Board notes that although the SOC and SSOCs 
included 38 C.F.R. § 3.321(b)(1) in the listing of applicable 
regulations, for extraschedular evaluation, the reasons and 
bases provided did not offer any discussion of how this 
regulation affected the current claim.  On remand, the RO 
should discuss potential entitlement to an extraschedular 
evaluation in this case, to include consideration of referral 
to the Director of the Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
VCAA notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
(regarding procedures for assigning 
effective dates and evaluations) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (regarding notice of applicable 
evaluation criteria).  Notice should 
include the rating criteria under all 
potentially applicable Diagnostic Codes, 
including 5003, 5257, 5258, 5260, and 
5261.

This notice should also advise the veteran 
that he may submit updated private 
treatment records regarding his knees or, 
in the alternative, appropriate releases 
to allow VA to obtain updated records on 
his behalf.

2.  Schedule a VA joints examination.  The 
examiner should be asked to describe the 
current status of the veteran's left and 
right knee degenerative arthritis, to 
include an account of the actual 
functional impairment of the knees.

3  The AMC/RO should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated, to include obtaining updated VA 
and private treatment records.  The AMC/RO 
should then readjudicate the increased 
rating claims on appeal, to include 
consideration of extraschedular 
evaluations, to include consideration of 
referral to the Director of Compensation 
and Pension Service.  If any benefit 
sought remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice; 
however, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2008).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K . J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




